t c memo united_states tax_court betty jean steinshouer petitioner v commissioner of internal revenue respondent docket no filed date betty jean steinshouer pro_se randall b childs for respondent memorandum opinion goeke judge ms steinshouer did not file federal_income_tax returns for and respondent determined income_tax deficiencies and additions to tax pursuant to sec_6651 and for and and under sec_6654 for 1all section references are to the internal_revenue_code continued only respondent had previously prepared substitutes for returns pursuant to sec_6020 ms steinshouer in a response to respondent’s pretrial memorandum did not contest the income determinations rather she asserted that she is entitled to deduct additional expenses for her business ms steinshouer executed a stipulation of facts but failed to appear at trial on the basis of the stipulated facts we uphold respondent’s determinations background ms steinshouer resided in florida at the time she filed her petition in ms steinshouer received compensation of dollar_figure and dollar_figure from florida humanities council and broward public library foundation respectively she also received dollar_figure in interest_income from cornerstone community bank in in ms steinshouer received compensation of dollar_figure dollar_figure and dollar_figure from florida humanities council town of south berwick and villages charter school inc respectively ms steinshouer was not an employee of any of these named entities ms steinshouer made estimated_tax payments in date and date for years and respectively but her payment was not sufficient to avoid the application of the continued and all rule references are to the tax_court rules_of_practice and procedure sec_6654 addition_to_tax for failure to make estimated_tax payment she failed to make any other_payments for these years and as stated previously she did not file federal_income_tax returns respondent’s determinations were as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure -0- big_number dollar_figure dollar_figure dollar_figure ms steinshouer filed a timely petition covering both years discussion pursuant to sec_6020 the commissioner is authorized to prepare a substitute for return for a taxpayer who does not file a return such returns for and resulted in respondent’s deficiency determinations upon which this proceeding is based respondent’s determination of these deficiencies is entitled to a presumption of correctness see 290_us_111 ms steinshouer bears the burden of proving respondent’s determination erroneous see rule a furthermore sec_6001 and the regulations thereunder require the taxpayer to maintain adequate_records submit returns and furnish information as the internal_revenue_service may prescribe sec_61 provides that gross_income includes all income from whatever source derived unless the taxpayer can establish a specific legislative authorization to exclude income from taxation 348_us_426 regarding alleged deductions for business_expenses ms steinshouer has the burden of proving the expenditures and that any such expenses are ordinary and necessary see sec_162 rule a ms steinshouer failed to produce any evidence of expenses or appear at trial and testify respondent has carried the burden of producing evidence as imposed on him by sec_7491 that the additions to tax under sec_6651 and apply for both and because of ms steinshouer’s failure to timely file and to timely pay tax and respondent’s preparation of substitutes for returns ms steinshouer did not establish that her failure to timely file or to timely pay tax was due to reasonable_cause and not willful neglect respondent has asserted that ms steinshouer failed to file a federal_income_tax return for and that ms steinshouer is therefore subject_to the sec_6654 addition_to_tax ms steinshouer has not contested this assertion and we accept that respondent has carried the burden of production regarding the addition_to_tax under sec_6654 for therefore the addition_to_tax under sec_6654 for is appropriate accordingly the court sustains respondent’s determinations to reflect the foregoing decision will be entered for respondent
